Exhibit 10.3

      STATE OF NORTH CAROLINA   AMENDED AND RESTATED     COMPENSATION AND
BENEFITS COUNTY OF MECKLENBURG   ASSURANCE AGREEMENT

     THIS AMENDED AND RESTATED COMPENSATION AND BENEFITS ASSURANCE AGREEMENT,
entered into as of April 24, 2008, by and between Lance, Inc., a North Carolina
corporation (the “Company”) and David V. Singer (the “Executive”);
STATEMENT OF PURPOSE
     Contemporaneously with the execution of this Agreement, Executive is being
employed pursuant to an Executive Employment Agreement (the “Executive
Employment Agreement”) as a key employee of the Company. Executive is expected
to contribute materially to the successful operation of the Company’s business
and will render valuable services to the Company. Moreover, as a result of his
former service on the Board of Directors of the Company and of his new
employment with the Company, Executive possesses or will possess intimate
knowledge of the Company, its history, operating methods, manufacturing and
distribution systems, personnel and products. Therefore, it is important to the
continued success of the Company that the Company continue to have the benefit
of Executive’s advice, counsel and services, and for such reasons the Company
desires to provide Executive with the benefits set forth in this Amended and
Restated Compensation and Benefits Assurance Agreement (as amended and restated,
this “Agreement”). The Executive and the Company previously entered into a
Compensation and Benefits Assurance Agreement dated May 11, 2005 (the “Prior
Agreement”). The Executive and the Company now desire to amend and restate the
Prior Agreement for purposes of compliance with Internal Revenue Code
Section 409A and the final regulations issued thereunder.
     NOW, THEREFORE, in consideration of the Statement of Purpose and of the
mutual covenants and agreements herein set forth and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive do hereby agree as follows:
     1. Definitions. As used in this Agreement, unless the context expressly
indicates otherwise, the following terms have the following meanings:
     (a) “Affiliates” of an entity means any and all corporations and other
business entities which, directly or indirectly, control, are controlled by, or
are under common control with such entity.
     (b) “Base Salary” means, at any time, the then regular annual rate of pay
which Executive is receiving as annual salary, excluding amounts (i) designated
by the Company as payment toward reimbursement of expenses or (ii) received
under incentive or other bonus plans, regardless of whether or not the amounts
are deferred.
     (c) “Beneficial Owner” has the meaning ascribed to such term in Section
13(d) of the Exchange Act and Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.

 



--------------------------------------------------------------------------------



 



     (d) “Board” means the Board of Directors of the Company or any committee of
the Board to which the Board has delegated, either specifically or generally,
the duties and authority of the Board for the particular action or determination
required or permitted to be made by the Board.
     (e) “Cause” means the occurrence of any one or more of the following:

  (i)  
A demonstrably willful and deliberate act or failure to act by Executive (other
than as a result of incapacity due to physical or mental illness) which is
committed in bad faith, without reasonable belief that such action or inaction
is in the best interests of the Company, which causes actual material financial
injury to the Company and which act or inaction is not remedied within fifteen
(15) business days of written notice from the Company; or
    (ii)  
Executive’s conviction for committing an act of fraud, embezzlement, theft, or
any other act constituting a felony or involving moral turpitude or causing
material harm, financial or otherwise, to the Company.

“Cause” must be determined by the Board in the exercise of good faith and
reasonable judgment and be evidenced by a written resolution adopted prior to
any termination of Executive specifying the conduct of Executive giving rise to
a determination of Cause.
     (f) “Change in Control” means, and shall be deemed to have occurred upon,
the first to occur of any of the following events:

  (i)  
Any Outside Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities; or
    (ii)  
During any period of two (2) consecutive years (not including any period prior
to the date hereof), individuals who at the beginning of such period constitute
the Board of Directors of the Company (and any new Director, whose nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the Directors then in office who either were Directors at
the beginning of the period or whose nomination for election was so approved)
cease for any reason to constitute a majority of the members of the Board of
Directors of the Company; or
    (iii)  
The stockholders of the Company approve a plan of complete liquidation of the
Company; or

2



--------------------------------------------------------------------------------



 



  (iv)  
The consummation of the sale or disposition of all or substantially all of the
Company’s assets other than a sale or disposition of all or substantially all of
the Company’s assets to an entity at least sixty percent (60%) of the combined
voting power of the voting securities of which are owned by the stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale or disposition; or
    (v)  
The consummation of a merger, consolidation, or reorganization of the Company
with or involving any other corporation, other than a merger, consolidation, or
reorganization that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) or any parent thereof at least sixty percent (60%) of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger, consolidation, or
reorganization.

However, in no event shall a “Change in Control” be deemed to have occurred if
Executive is part of a purchasing group which consummates the Change in Control
transaction. Executive shall be deemed “part of a purchasing group” for purposes
of the preceding sentence if Executive is an equity participant in the acquiring
company or group or surviving entity (the “Purchaser”) except for ownership of
less than one percent (1%) of the equity of the Purchaser.
     (g) “Code” means the Internal Revenue Code of 1986, as amended.
     (h) “Company” means Lance, Inc., a North Carolina corporation, and such
term includes any or all of its Affiliates.
     (i) “Effective Date” means the date of the Prior Agreement.
     (j) “Excess Parachute Payment” means “excess parachute payment” within the
meaning of Section 280G of the Code.
     (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
     (l) “Excise Tax” means the tax imposed on Excess Parachute Payments
pursuant to Section 280G and Section 4999 of the Code or any successor
provision.
     (m) “Good Reason” means the occurrence of any one or more of the following,
without Executive’s prior express written consent, within the thirty-six
(36) calendar months immediately following a Change in Control:

3



--------------------------------------------------------------------------------



 



  (i)  
As determined in the reasonable, good faith judgment of Executive, the
assignment to Executive of any duties inconsistent with Executive’s authorities,
duties, responsibilities, and status as Chief Executive Officer of the Company,
or a reduction or alteration in the nature or status of any of Executive’s
authorities, duties or responsibilities (including those as a director of the
Company) from those in effect or practice as of one hundred eighty
(180) calendar days prior to the Change in Control, other than an insubstantial
and inadvertent act that is remedied by the Company promptly after receipt of
notice thereof given by Executive;
    (ii)  
The Company’s requiring Executive to be based at a location in excess of fifty
(50) miles from the location of Executive’s principal job location or office
immediately prior to the Change in Control, except for required travel on the
Company’s business to an extent consistent with Executive’s then present
business travel obligations;
    (iii)  
A reduction by the Company of Executive’s Base Salary in effect on the date
hereof, or as the same shall be increased from time to time;
    (iv)  
The failure of the Company to keep in effect any of the Company’s compensation,
incentive, health and welfare benefits, or perquisite programs under which
Executive receives value, as such programs exist immediately prior to the Change
in Control; provided, however, the replacement of an existing program with a new
program will be permissible (and not grounds for a Good Reason termination) if
done for all employees generally and the value to be delivered to Executive
under the new program is at least as great as the value delivered to Executive
under the existing program; or
    (v)  
Any breach by the Company of its obligations under Paragraph 6 herein or any
failure of a successor company to assume and agree to perform the Company’s
entire obligations under this Agreement as required by Paragraph 6 herein, or
under the Executive Employment Agreement or the Restricted Stock Unit Award
Agreement.

“Good Reason” shall be determined by Executive in the exercise of good faith and
reasonable judgment. Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason herein, and any such consent or waiver must be in writing and signed
by Executive.
     (n) “Member of the Van Every Family” means (i) a lineal descendant of Salem
A. Van Every, Sr., including adopted persons as well as persons related by
blood, (ii) a spouse of an

4



--------------------------------------------------------------------------------



 



individual described in clause (i) of this Paragraph 1(n) or (iii) a trust,
estate, custodian and other fiduciary or similar account for an individual
described in clause (i) or (ii) of this Paragraph 1(n).
     (o) “Outside Person” means any Person other than (i) a Member of the Van
Every Family, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or (iii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
     (p) “Person” has the meaning ascribed to said term in Section 3(a)(9) of
the Exchange Act as modified and used in Sections 13(d) and 14(d) of the
Exchange Act, including a “group” as defined in Section 13(d) of the Exchange
Act.
     (q) “Qualifying Termination” has the meaning ascribed to said term in
Paragraph 4(b) hereof.
     (r) “Severance Benefits” has the meaning ascribed to said term in Paragraph
4(c) hereof.
     (s) “Termination of Employment” means any termination of employment (as
defined in Section 409A of the Code and the Company’s administrative policies,
if any) with either the Company or any successor to the Company that acquires
all or substantially all of the business and/or assets of the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise); provided,
however, no termination of employment shall be deemed to have occurred by reason
of such an acquisition unless there is either (i) a termination of employment
with both the Company and such successor or (ii) a termination of employment
with the Company and no successive employment by such successor.
     2. Term of Agreement.
     (a) The term of this Agreement will commence on the Effective Date and
shall continue for so long as Executive is employed with the Company under the
terms of the Executive Employment Agreement.
     (b) Notwithstanding the foregoing, in the event that a Change in Control
occurs during the Employment Term (as defined in the Executive Employment
Agreement), upon the effective date of such Change in Control the term of this
Agreement shall automatically and irrevocably be renewed and extended for a
period of thirty-six (36) full calendar months from the closing date of the
transaction giving rise to such Change in Control (the “Change in Control
Renewal Period”), and this Agreement shall automatically terminate upon the
expiration of the Change in Control Renewal Period. Further, this Agreement
shall be assigned to, and shall be assumed by, the successor to the Company in
such Change in Control as further provided in Paragraph 6 herein.
     3. Employment. The Company shall employ Executive under an Executive
Employment Agreement (which is to be executed contemporaneously with this
Agreement) to perform such tasks as the Company shall specify from time to time.
Nothing in this Agreement

5



--------------------------------------------------------------------------------



 



shall give Executive any right to be retained in the employ of the Company or,
upon dismissal, any rights except as expressly otherwise provided herein.
     4. Change in Control Severance Benefits.
     (a) The Company shall pay Executive the Severance Benefits described in
Paragraph 4(c) herein if during Executive’s employment a Change in Control
occurs and if within the thirty-six (36) calendar months immediately following
such Change in Control, Executive experiences a Qualifying Termination. The
Severance Benefits described in Subparagraphs (4)(c)(i) through (iv) herein
shall be paid to Executive in cash in a single lump sum as soon as practicable
following Executive’s Qualifying Termination, but in no event later than thirty
(30) calendar days after such date. Notwithstanding the foregoing, however,
Severance Benefits which become due pursuant to Paragraphs 4(b)(iii) and 6(a)
herein shall be paid immediately.
     (b) The occurrence of any one or more of the following events (a
“Qualifying Termination”) within the thirty-six (36) calendar months immediately
following a Change in Control of the Company that occurs during the term of this
Agreement shall entitle Executive to receive the Severance Benefits:

  (i)  
Executive’s involuntary Termination of Employment without Cause;
    (ii)  
Executive’s voluntary Termination of Employment for Good Reason; or
    (iii)  
The Company, or any successor company, commits a material breach of any of the
provisions of this Agreement.

A Qualifying Termination shall not include Executive’s Termination of Employment
within thirty-six (36) calendar months following a Change in Control by reason
of death, disability [as such term is defined under the Executive Employment
Agreement (or any successor agreement thereto)], Executive’s voluntary
Termination of Employment without Good Reason except as otherwise expressly
provided in Paragraph 4(b)(iii) above, or Executive’s involuntary Termination of
Employment for Cause. Except as provided in the last sentence of this
subparagraph (b), a Termination of Employment which occurs before a Change in
Control or later than thirty-six (36) months following a Change in Control shall
not constitute a Qualifying Termination. Notwithstanding anything herein to the
contrary, a Qualifying Termination shall be deemed to have occurred upon the
occurrence of a Change in Control if (x) Executive’s Termination of Employment
occurs prior to the date of a Change in Control but after the date an agreement
is entered into by the Company, the consummation of which would result in a
Change in Control, (y) such Change in Control is in fact consummated within
12 months after the date such agreement is entered into and (z) the Termination
of Employment would otherwise be under the circumstances described in clause
(i), (ii) or (iii) above; provided, however, that in the event Executive
receives any severance or similar benefits pursuant to any other agreement or
arrangement between Executive and the Company prior to the consummation of the
Change in

6



--------------------------------------------------------------------------------



 



Control, such severance or similar benefits actually received by Executive shall
be offset from any amount otherwise payable to Executive hereunder following the
Change in Control.
     (c) The “Severance Benefits” provided for in Paragraphs 4(a) and (b) herein
are as follows:

  (i)  
A lump-sum cash amount equal to the Executive’s unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to Executive through and including the date of Executive’s Qualifying
Termination. Such payment shall constitute full satisfaction for these amounts
owed to Executive.
    (ii)  
A lump-sum cash amount equal to the sum of (A) three (3) multiplied by
Executive’s Base Salary in effect upon the date of the Qualifying Termination
or, if greater, by Executive’s Base Salary in effect immediately prior to the
occurrence of the Change in Control plus (B) three (3) multiplied by the greater
of (I) Executive’s annual bonus actually earned by Executive (whether or not
deferred) during the bonus plan year which ended immediately prior to the
Qualifying Termination or (II) Executive’s then-current target bonus opportunity
(stated in terms of a percentage of Base Salary) established under the Company’s
Annual Corporate Performance Incentive Plan for Officers (or any successor plan
thereto), if any, for the incentive plan year in which the date of Executive’s
Qualifying Termination occurs.
    (iii)  
A lump-sum cash amount equal to the greater of (A) Executive’s then-current
target bonus opportunity (stated in terms of a percentage of Base Salary)
established under the Company’s Annual Corporate Performance Incentive Plan for
Officers (or any successor plan thereto), if any, for the incentive plan year in
which the date of Executive’s Qualifying Termination occurs, adjusted on a pro
rata basis based on the number of days Executive was actually employed during
such incentive plan year (but in no event shall such target bonus be less than
that in effect for the period immediately prior to the occurrence of the Change
in Control); or (B) the actual bonus earned through the date of the Qualifying
Termination under the Company’s Annual Corporate Performance Incentive Plan for
Officers (or any successor plan thereto), if any, based on the then-current
level of goal achievement. Such payment shall constitute full satisfaction for
these amounts owed to Executive.
    (iv)  
A lump-sum cash amount equal to the product determined by multiplying (A) the
sum of the amounts payable under

7



--------------------------------------------------------------------------------



 



     
Subparagraphs 4(c) (i), (ii) and (iii) herein by (B) the highest percentage of
Executive’s compensation (eligible for such contributions) contributed to
Executive’s account under the Lance, Inc. Profit-Sharing Retirement Plan and
Trust (the “Retirement Plan”) during the three (3) consecutive plan years ended
immediately prior to the Qualifying Termination. The source of payment of this
sum shall be the general assets of the Company unless the payment of such
amounts is otherwise permissible from the Retirement Plan without violating any
governmental regulations or statutes including, but not limited to, ERISA
discrimination testing requirements.
    (v)  
At the exact same cost to Executive, and at the same coverage level as in effect
as of the date of Executive’s Qualifying Termination (subject to changes in
coverage levels applicable to all employees generally), a continuation of
Executive’s (and Executive’s eligible dependents’) health and dental plan
benefits for thirty-six (36) months from the date of the Qualifying Termination.
The applicable COBRA health and dental benefit continuation period shall begin
coincident with the beginning of this thirty-six (36) month benefit continuation
period. Commencing with the end of the Executive’s COBRA period and until the
end of the thirty-six (36) month benefit continuation period, the Executive will
recognize taxable income equal to the difference between the premium actually
paid by the Executive and the premium that would have been paid by a similarly
situated COBRA participant.
       
Provided, however, the provision of these health and medical benefits shall be
discontinued prior to the end of the thirty-six (36) month continuation period
to the extent that Executive becomes covered under the health insurance coverage
of a subsequent employer which does not contain any exclusion or limitation with
respect to any preexisting condition of Executive or Executive’s eligible
dependents and provides substantially the same coverage as the plan sponsored by
the Company. For purposes of enforcing this offset provision, Executive shall
have a duty to inform the Company if Executive becomes covered under any such
health plan of a subsequent employer. Executive shall provide, or cause to
provide, to the Company in writing correct, complete, and timely information
concerning the same.
    (vi)  
At no expense to Executive, standard outplacement services for Executive from a
nationally recognized outplacement firm of Executive’s selection, for a period
of up to one (1) year from the date of Executive’s Qualifying Termination.
However, such

8



--------------------------------------------------------------------------------



 



     
services shall be at the Company’s expense to a maximum amount not to exceed ten
percent (10%) of Executive’s Base Salary as of the date of Executive’s
Qualifying Termination. In no event shall reimbursement for eligible
outplacement expenses be made to the Executive later than the end of the third
calendar year following the year of the Executive’s Termination of Employment.
    (vii)  
Notwithstanding the provisions of any stock plan or award agreement to the
contrary, all stock options held by Executive shall vest upon a Qualifying
Termination and, with respect to all such vested stock options then held by
Executive, Executive shall have a post-termination exercise period of one year
following the Qualifying Termination, or such greater period as provided by the
applicable stock plan or award agreement, but in no event exceeding the original
expiration date of the stock options.

     5. Excise Tax Payment
     (a) Anything in this Agreement to the contrary notwithstanding and except
as set forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 5) (a “Payment” or “Payments”) would be subject to the excise
tax imposed by Section 4999 of the Code (or any successor provision) or any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 5(a), if it shall be
determined that Executive is entitled to a Gross-Up Payment, but that the
Payments do not exceed by more than $100,000 the greatest amount (the “Reduced
Amount”) that could be paid to Executive such that the receipt of Payments would
not give rise to any Excise Tax, then no Gross-Up Payment shall be made to
Executive and the Payments, in the aggregate, shall be reduced to the Reduced
Amount.
     (b) Subject to the provisions of Section 5(c), all determinations required
to be made under this Section 5, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by KPMG, LLP or such
other certified public accounting firm reasonably acceptable to the Company as
may be designated by Executive (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the

9



--------------------------------------------------------------------------------



 



Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 5, shall be paid by the Company to Executive
within five days of the later of (i) the due date for the payment of any Excise
Tax or (ii) the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 5(c) and Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive. However, in no event shall any Gross-Up Payments to Executive be made
later than the end of the calendar year following the calendar year in which
Executive remits the Excise Taxes.
     (c) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after Executive receives written
notification of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim;
          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time; provided,
however, that the Company’s selection of one or more attorneys to provide legal
representation with respect to such claim shall be subject to Executive’s prior
written approval;
          (iii) cooperate with the Company in good faith in order to contest
such claim effectively; and
          (iv) permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5(c), the Company shall control all proceedings taken in connection
with such contest, and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings,

10



--------------------------------------------------------------------------------



 



hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either pay the tax claimed to the appropriate taxing
authority on behalf of Executive and direct Executive to sue for a refund or
contest the claim in any permissible manner, and Executive agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided, however, that, if the Company pays such claim and
directs Executive to sue for a refund, the Company shall indemnify and hold
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such payment or with respect to any imputed income in connection with such
payment; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of Executive with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.
     (d) If, after payment by the Company of an amount on Executive’s behalf
pursuant to Section 5(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 5(c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on
Executive’s behalf pursuant to Section 5(c), a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.
     6. Assignment of This Agreement or Benefits Hereunder.
     (a) Successors. The Company will require any successor (whether via a
Change in Control, direct or indirect, by purchase, merger, consolidation, or
otherwise) of the Company to expressly assume and agree to perform the
obligations under this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall, as of the date immediately
preceding the date of a Change in Control, automatically provide Executive with
Good Reason to collect, immediately, full benefits hereunder as a Qualifying
Termination.
     (b) Assignment by Executive. This Agreement shall inure to the benefit of
and be enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If an
Executive should die while any amount is still payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Compensation and
Assurance Benefits Agreement to Executive’s estate. Executive’s rights hereunder
shall not otherwise be assignable.

11



--------------------------------------------------------------------------------



 



     7. Notices. Any notice required to be delivered to the Company by Executive
hereunder shall be properly delivered to the Company when personally delivered
to (including by a reputable overnight courier), or actually received through
the U.S. mail, postage prepaid, by:
Lance, Inc.
P. O. Box 32368
14120 Ballantyne Corporate Place, Suite 350
Charlotte, NC 28232
Attn: Senior Vice President—Human Resources
     Any notice required to be delivered to Executive by the Company hereunder
shall be properly delivered to Executive when personally delivered to (including
by a reputable overnight courier), or actually received through the U.S. mail,
postage prepaid, by, Executive at his last known address as reflected on the
books and records of the Company.
     8. Contractual Rights to Benefits. This Agreement establishes in Executive
a right to the benefits to which Executive is entitled hereunder. However,
except as expressly stated herein, nothing herein contained shall require or be
deemed to require, or prohibit or be deemed to prohibit, the Company to
segregate, earmark, or otherwise set aside any funds or other assets, in trust
or otherwise, to provide for any payments to be made or required hereunder. This
Agreement is intended to be an unfunded general asset promise for a select,
highly compensated member of the Company’s management and, therefore, is
intended to be exempt from the substantive provisions of the Employee Retirement
Income Security Act of 1974, as amended.
     9. Legal Fees and Expenses. The Company shall pay all legal fees, costs of
litigation, prejudgment interest, and other expenses which are incurred in good
faith by Executive as a result of the Company’s refusal to provide the benefits
to which Executive becomes entitled under this Compensation and Assurance
Benefits Agreement or under any other agreement with or plan of the Company
which would provide Executive with benefits or payments following a Qualifying
Termination (collectively “Termination Benefit Arrangements”), or as a result of
the Company’s (or any third party’s) contesting the validity, enforceability, or
interpretation of this Agreement or any Termination Benefits Arrangement, or as
a result of any conflict between the parties pertaining to this Agreement or any
Termination Benefits Arrangement. In no event will any payments to Executive
under this Section 9 be paid later than the end of the calendar year following
the year in which the expense was incurred.
     10. Exclusivity of Benefits. Unless specifically provided herein, neither
the provisions of this Agreement nor the benefits provided hereunder shall
reduce any amounts otherwise payable, or in any way diminish Executive’s rights
as an employee of the Company, whether existing now or hereafter, under any
compensation and/or benefit plans, programs, policies, or practices provided by
the Company, for which Executive may qualify. Vested benefits or other amounts
which Executive is otherwise entitled to receive under any plan, policy,
practice, or program of the Company (i.e., including, but not limited to, vested
benefits under the Company’s qualified employee benefit plans), at or subsequent
to the date of

12



--------------------------------------------------------------------------------



 



Executive’s Qualifying Termination shall be payable in accordance with such
plan, policy, practice, or program except as expressly modified by this
Agreement.
     11. Includable Compensation. Severance Benefits provided hereunder shall
not be considered “includable compensation” for purposes of determining
Executive’s benefits under any other plan or program of the Company unless
otherwise provided by such other plan or program.
     12. Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, nor shall the amount
of any payment hereunder be reduced by any compensation earned by Executive as a
result of employment by another employer, other than as provided in Subparagraph
4(c)(v) herein.
     13. Entire Agreement. This Agreement represents the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior discussions, negotiations, and agreements concerning the subject
matter hereof, including, but not limited to, any prior severance agreement made
between Executive and the Company, other than (i) the Executive Employment
Agreement and (ii) the Executive Severance Agreement between Executive and the
Company entered into on the date hereof.
     14. Tax Withholding. The Company shall withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as legally
required to be withheld.
     15. Waiver of Rights. Except as otherwise provided herein, Executive’s
acceptance of Severance Benefits, the Gross-Up Payment (if applicable) and any
other payments required hereunder shall be deemed to be a waiver of all rights
and claims of Executive against the Company pertaining to any matters arising
under this Agreement.
     16. Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
     17. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of North Carolina shall be the controlling law in
all matters relating to this Agreement.
     18. Execution. This Agreement is hereby executed in duplicate originals,
one of which is being retained by each of the parties hereto.
     19. Compliance with Section 409A of the Internal Revenue Code. This
Agreement is intended to comply with Section 409A of the Internal Revenue Code,
to the extent applicable. Notwithstanding any provisions herein to the contrary,
this Agreement shall be interpreted, operated, and administered consistent with
this intent. In that regard, any payments required by this Agreement in
connection with the Executive’s Termination of Employment shall not be

13



--------------------------------------------------------------------------------



 



made earlier than six (6) months after the date of termination to the extent
required by Code Section 409A(a)(2)(B)(i).
     IN WITNESS WHEREOF, Lance, Inc. has caused this Amended and Restated
Compensation and Benefits Assurance Agreement to be signed by its duly
authorized officer, and Executive has hereunto set his hand, all as of the day
and year first above written.

            “Company”

Lance, Inc.
      By   s/ Earl D. Leake         Earl D. Leake        Senior Vice President 
      “Executive”
      s/ David V. Singer       David V. Singer           

14